Exhibit 10.19(A)

 

Form of Release

 

This Release (the “Release”) is made as of [                       ], 200  , by
and between TROPICANA ENTERTAINMENT HOLDINGS, LLC, a Delaware limited liability
company (the “Company”), and SCOTT C. BUTERA (“Executive”).

 

PRELIMINARY RECITALS

 

A.                                   Executive’s employment with the Company has
terminated.

 

B.                                     Executive and the Company are parties to
an Employment Agreement, dated as of [                       ], 200   (the
“Agreement”).

 

AGREEMENT

 

In consideration of the payments due Executive under the Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 


1.                                       EXECUTIVE, INTENDING TO BE LEGALLY
BOUND, DOES HEREBY, ON BEHALF OF HIMSELF AND HIS AGENTS, REPRESENTATIVES,
ATTORNEYS, ASSIGNS, HEIRS, EXECUTORS, AND ADMINISTRATORS (COLLECTIVELY, THE
“EXECUTIVE PARTIES”) REMISE, RELEASE AND FOREVER DISCHARGE THE COMPANY, ITS
AFFILIATES, SUBSIDIARIES, PARENTS, JOINT VENTURES, AND ITS AND THEIR OFFICERS,
DIRECTORS, SHAREHOLDERS, MEMBERS, AND MANAGERS, AND ITS AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, HEIRS, EXECUTORS, AND ADMINISTRATORS (COLLECTIVELY, THE
“COMPANY PARTIES”) FROM ALL CAUSES OF ACTION, SUITS, DEBTS, CLAIMS, AND DEMANDS
WHATSOEVER IN LAW OR IN EQUITY, WHICH EXECUTIVE OR ANY OF THE EXECUTIVE PARTIES
EVER HAD, NOW HAS, OR HEREAFTER MAY HAVE, BY REASON OF ANY MATTER, CAUSE, OR
THING WHATSOEVER, FROM THE BEGINNING OF EXECUTIVE’S INITIAL DEALINGS WITH THE
COMPANY TO THE DATE OF THIS RELEASE, AND PARTICULARLY, BUT WITHOUT LIMITATION OF
THE FOREGOING GENERAL TERMS, ANY CLAIMS ARISING FROM OR RELATING IN ANY WAY TO
EXECUTIVE’S EMPLOYMENT RELATIONSHIP WITH COMPANY, THE TERMS AND CONDITIONS OF
THAT EMPLOYMENT RELATIONSHIP, AND THE TERMINATION OF THAT EMPLOYMENT
RELATIONSHIP, INCLUDING, WITHOUT LIMITATION, ANY CLAIMS ARISING UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED, 29 U.S.C. § 621 ET SEQ. (“ADEA”),
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED, 42 U.S.C. § 2000E ET
SEQ., THE CIVIL RIGHTS ACT OF 1966, 42 U.S.C. §1981, THE CIVIL RIGHTS ACT OF
1991, PUB. L. NO. 102-166, THE AMERICANS WITH DISABILITIES ACT, 42 U.S.C. §12101
ET SEQ., THE AGE DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED, 29 U.S.C. §621 ET
SEQ., THE FAIR LABOR STANDARDS ACT, 29 U.S.C. §201 ET SEQ., THE NATIONAL LABOR
RELATIONS ACT, 29 U.S.C. §151 ET SEQ., AND ANY OTHER CLAIMS UNDER ANY FEDERAL,
STATE, OR LOCAL COMMON LAW, STATUTORY, OR REGULATORY PROVISION, NOW OR HEREAFTER
RECOGNIZED.  THIS RELEASE IS EFFECTIVE WITHOUT REGARD TO THE LEGAL NATURE OF THE
CLAIMS RAISED AND WITHOUT REGARD TO WHETHER ANY SUCH CLAIMS ARE BASED UPON TORT,
EQUITY, IMPLIED OR EXPRESS CONTRACT, OR DISCRIMINATION OF ANY SORT.  EXCEPT AS
SPECIFICALLY PROVIDED HEREIN, IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT THIS
RELEASE SHALL OPERATE AS A CLEAR AND UNEQUIVOCAL WAIVER BY EXECUTIVE OF ANY
CLAIM FOR ACCRUED OR UNPAID WAGES, BENEFITS, OR ANY OTHER TYPE OF PAYMENT.

 

--------------------------------------------------------------------------------



 


2.                                       EXECUTIVE EXPRESSLY WAIVES ALL RIGHTS
AFFORDED BY ANY STATUTE THAT LIMITS THE EFFECT OF A RELEASE WITH RESPECT TO
UNKNOWN CLAIMS.  EXECUTIVE UNDERSTANDS THE SIGNIFICANCE OF HIS RELEASE OF
UNKNOWN CLAIMS AND HIS WAIVER OF STATUTORY PROTECTION AGAINST A RELEASE OF
UNKNOWN CLAIMS.


 


3.                                       EXECUTIVE AGREES THAT HE WILL NOT BE
ENTITLED TO OR ACCEPT ANY BENEFIT FROM ANY CLAIM OR PROCEEDING WITHIN THE SCOPE
OF THIS RELEASE THAT IS FILED OR INSTIGATED BY HIM OR ON HIS BEHALF WITH ANY
AGENCY, COURT, OR OTHER GOVERNMENT ENTITY.


 


4.                                       THE PARTIES AGREE AND ACKNOWLEDGE THAT
THE AGREEMENT, AND THE SETTLEMENT AND TERMINATION OF ANY ASSERTED OR UNASSERTED
CLAIMS AGAINST THE COMPANY AND THE COMPANY PARTIES PURSUANT TO THIS RELEASE, ARE
NOT AND SHALL NOT BE CONSTRUED TO BE AN ADMISSION OF ANY VIOLATION OF ANY
FEDERAL, STATE, OR LOCAL STATUTE OR REGULATION, OR OF ANY DUTY OWED BY THE
COMPANY OR ANY OF THE COMPANY PARTIES TO EXECUTIVE.


 


5.                                       EXECUTIVE CERTIFIES AND ACKNOWLEDGES AS
FOLLOWS:


 


(A)                                  THAT HE HAS READ THE TERMS OF THIS RELEASE,
AND THAT HE UNDERSTANDS ITS TERMS AND EFFECTS, INCLUDING, WITHOUT LIMITATION,
THE FACT THAT HE HAS AGREED TO RELEASE AND FOREVER DISCHARGE THE COMPANY AND ALL
COMPANY PARTIES FROM ANY LEGAL ACTION OR OTHER LIABILITY OF ANY TYPE RELATED IN
ANY WAY TO THE MATTERS RELEASED PURSUANT TO THIS RELEASE OTHER THAN AS PROVIDED
IN THE AGREEMENT AND IN THIS RELEASE.


 


(B)                                 THAT HE UNDERSTANDS THE SIGNIFICANCE OF HIS
RELEASE OF UNKNOWN CLAIMS AND HIS WAIVER OF STATUTORY PROTECTION AGAINST A
RELEASE OF UNKNOWN CLAIMS.  ACCORDINGLY, EXECUTIVE EXPRESSLY WAIVES ANY AND ALL
RIGHTS AND BENEFITS UNDER SECTION 1542 OF THE CALIFORNIA CIVIL CODE, WHICH
STATES:


 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 


(C)                                  THAT HE IS WAIVING ALL RIGHTS TO SUE OR
OBTAIN EQUITABLE, REMEDIAL, OR PUNITIVE RELIEF FROM ANY OR ALL COMPANY PARTIES
OF ANY KIND WHATSOEVER, INCLUDING, WITHOUT LIMITATION, REINSTATEMENT, BACK PAY,
FRONT PAY, ATTORNEYS’ FEES, AND ANY FORM OF INJUNCTIVE RELIEF.  NOTWITHSTANDING
THE ABOVE, HE FURTHER ACKNOWLEDGES THAT HE IS NOT WAIVING AND IS NOT BEING
REQUIRED TO WAIVE ANY RIGHT THAT CANNOT BE WAIVED UNDER LAW, INCLUDING THE RIGHT
TO FILE AN ADMINISTRATIVE CHARGE OR TO PARTICIPATE IN AN ADMINISTRATIVE
INVESTIGATION OR PROCEEDING; PROVIDED, HOWEVER, THAT HE DISCLAIMS AND WAIVES ANY
RIGHT TO SHARE OR PARTICIPATE IN ANY MONETARY AWARD RESULTING FROM THE
PROSECUTION OF SUCH CHARGE OR INVESTIGATION OR PROCEEDING.


 


(D)                                 THAT HE HAS SIGNED THIS RELEASE VOLUNTARILY
AND KNOWINGLY IN EXCHANGE FOR THE CONSIDERATION DESCRIBED HEREIN, WHICH HE
ACKNOWLEDGES IS ADEQUATE AND SATISFACTORY TO HIM AND WHICH HE ACKNOWLEDGES IS IN
ADDITION TO ANY OTHER BENEFITS TO WHICH HE IS OTHERWISE ENTITLED.

 

2

--------------------------------------------------------------------------------



 


(E)                                  THAT HE HAS BEEN AND IS HEREBY ADVISED IN
WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS RELEASE.


 


(F)                                    THAT HE DOES NOT WAIVE RIGHTS OR CLAIMS
THAT MAY ARISE AFTER THE DATE THIS RELEASE IS EXECUTED OR THOSE CLAIMS ARISING
UNDER THE AGREEMENT WITH RESPECT TO PAYMENTS AND OTHER RIGHTS DUE EXECUTIVE ON
THE DATE OF, OR DURING THE PERIOD FOLLOWING, THE TERMINATION OF HIS EMPLOYMENT.


 


(G)                                 THAT THE COMPANY HAS PROVIDED HIM WITH
ADEQUATE OPPORTUNITY, INCLUDING A PERIOD OF TWENTY-ONE (21) DAYS FROM THE
INITIAL RECEIPT OF THIS RELEASE AND ALL OTHER TIME PERIODS REQUIRED BY
APPLICABLE LAW, WITHIN WHICH TO CONSIDER THIS RELEASE (IT BEING UNDERSTOOD BY
EXECUTIVE THAT EXECUTIVE MAY EXECUTE THIS RELEASE LESS THAN 21 DAYS FROM ITS
RECEIPT FROM THE COMPANY, BUT AGREES THAT SUCH EXECUTION WILL REPRESENT HIS
KNOWING WAIVER OF SUCH 21-DAY CONSIDERATION PERIOD), AND HE HAS BEEN ADVISED BY
THE COMPANY TO CONSULT WITH COUNSEL IN RESPECT THEREOF.


 


(H)                                 THAT HE HAS SEVEN (7) CALENDAR DAYS AFTER
SIGNING THIS RELEASE WITHIN WHICH TO RESCIND, IN A WRITING DELIVERED TO THE
COMPANY, THE PORTION OF THIS RELEASE RELATED TO CLAIMS ARISING UNDER ADEA OR ANY
OTHER CLAIM ARISING UNDER ANY OTHER FEDERAL, STATE, OR LOCAL THAT REQUIRES
EXTENSION OF THIS REVOCATION RIGHT AS A CONDITION TO THE VALID RELEASE AND
WAIVER OF SUCH CLAIM.


 


(I)                                     THAT AT NO TIME PRIOR TO OR
CONTEMPORANEOUS WITH HIS EXECUTION OF THIS RELEASE HAS HE FILED OR CAUSED OR
KNOWINGLY PERMITTED THE FILING OR MAINTENANCE, IN ANY STATE, FEDERAL, OR FOREIGN
COURT, OR BEFORE ANY LOCAL, STATE, FEDERAL, OR FOREIGN ADMINISTRATIVE AGENCY OR
OTHER TRIBUNAL, ANY CHARGE, CLAIM, OR ACTION OF ANY KIND, NATURE, AND CHARACTER
WHATSOEVER (“CLAIM”), KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, WHICH HE MAY
NOW HAVE OR HAS EVER HAD AGAINST THE COMPANY PARTIES WHICH IS BASED IN WHOLE OR
IN PART ON ANY MATTER REFERRED TO IN SECTION 1 HEREOF; AND, SUBJECT TO THE
COMPANY’S PERFORMANCE UNDER THIS RELEASE, TO THE MAXIMUM EXTENT PERMITTED BY
LAW, EXECUTIVE IS PROHIBITED FROM FILING OR MAINTAINING, OR CAUSING OR KNOWINGLY
PERMITTING THE FILING OR MAINTAINING, OF ANY SUCH CLAIM IN ANY SUCH FORUM. 
EXECUTIVE HEREBY GRANTS THE COMPANY HIS PERPETUAL AND IRREVOCABLE POWER OF
ATTORNEY WITH FULL RIGHT, POWER, AND AUTHORITY TO TAKE ALL ACTIONS NECESSARY TO
DISMISS OR DISCHARGE ANY SUCH CLAIM.  EXECUTIVE FURTHER COVENANTS AND AGREES
THAT HE WILL NOT ENCOURAGE ANY PERSON OR ENTITY, INCLUDING, WITHOUT LIMITATION,
ANY CURRENT OR FORMER EMPLOYEE, OFFICER, DIRECTOR, OR STOCKHOLDER OF THE
COMPANY, TO INSTITUTE ANY CLAIM AGAINST THE COMPANY PARTIES OR ANY OF THEM, AND
THAT EXCEPT AS EXPRESSLY PERMITTED BY LAW OR ADMINISTRATIVE POLICY OR AS
REQUIRED BY LEGALLY ENFORCEABLE ORDER HE WILL NOT AID OR ASSIST ANY SUCH PERSON
OR ENTITY IN PROSECUTING SUCH CLAIM.


 


6.                                       THE COMPANY (MEANING, SOLELY FOR THIS
PURPOSE, THE COMPANY’S DIRECTORS AND EXECUTIVE OFFICERS, AND OTHER INDIVIDUALS
AUTHORIZED TO MAKE OFFICIAL COMMUNICATIONS ON THE COMPANY’S BEHALF) WILL NOT
DISPARAGE EXECUTIVE OR EXECUTIVE’S PERFORMANCE OR OTHERWISE TAKE ANY ACTION THAT
COULD REASONABLY BE EXPECTED TO ADVERSELY AFFECT EXECUTIVE’S PERSONAL OR
PROFESSIONAL REPUTATION.  SIMILARLY, EXECUTIVE WILL NOT DISPARAGE ANY COMPANY
PARTY OR OTHERWISE

 

3

--------------------------------------------------------------------------------



 


TAKE ANY ACTION THAT COULD REASONABLY BE EXPECTED TO ADVERSELY AFFECT THE
PERSONAL OR PROFESSIONAL REPUTATION OF ANY COMPANY PARTY.


 


7.                                       EXECUTIVE AGREES THAT HE WILL NOT
DISPARAGE OR DENIGRATE TO ANY PERSON ANY ASPECT OF HIS RELATIONSHIP WITH THE
COMPANY OR ANY OF ITS AFFILIATES, NOR THE CHARACTER OF THE COMPANY OR ANY OF ITS
AFFILIATES OR THEIR RESPECTIVE AGENTS, REPRESENTATIVES, PRODUCTS, OR OPERATING
METHODS, WHETHER PAST, PRESENT, OR FUTURE, AND WHETHER OR NOT BASED ON OR WITH
REFERENCE TO THEIR PAST RELATIONSHIP; PROVIDED, HOWEVER, THAT THIS PARAGRAPH
SHALL HAVE NO APPLICATION TO ANY EVIDENCE OR TESTIMONY REQUESTED OF EXECUTIVE BY
ANY COURT OR GOVERNMENT AGENCY.  IN THE EVENT ANY GOVERNMENT AGENCY OR ANY OF
COMPANY’S OR ANY OF ITS AFFILIATES’ PRESENT OR FUTURE LABOR UNIONS, ADVERSE
PARTIES IN ACTUAL OR POTENTIAL LITIGATION, SUPPLIERS, SERVICE PROVIDERS,
EMPLOYEES, OR CUSTOMERS INITIATE COMMUNICATIONS WITH THE EXECUTIVE, THE
EXECUTIVE AGREES THAT HE WILL ONLY INFORM ANY SUCH PERSONS, CONSISTENT WITH THIS
PARAGRAPH, OF HIS CHANGE IN STATUS AND DIRECT SUCH PERSONS TO AN APPROPRIATE
OFFICE OR CURRENT EMPLOYEE OF THE COMPANY.


 


8.                                       MISCELLANEOUS


 


(A)                                  THIS RELEASE AND THE AGREEMENT, AND ANY
OTHER DOCUMENTS EXPRESSLY REFERENCED THEREIN, CONSTITUTE THE COMPLETE AND ENTIRE
AGREEMENT AND UNDERSTANDING OF EXECUTIVE AND THE COMPANY WITH RESPECT TO THE
SUBJECT MATTER HEREOF, AND SUPERSEDES IN ITS ENTIRETY ANY AND ALL PRIOR
UNDERSTANDINGS, COMMITMENTS, OBLIGATIONS, AND/OR AGREEMENTS, WHETHER WRITTEN OR
ORAL, WITH RESPECT THERETO; IT BEING UNDERSTOOD AND AGREED THAT THIS RELEASE AND
INCLUDING THE MUTUAL COVENANTS, AGREEMENTS, ACKNOWLEDGMENTS, AND AFFIRMATIONS
CONTAINED HEREIN, IS INTENDED TO CONSTITUTE A COMPLETE SETTLEMENT AND RESOLUTION
OF ALL MATTERS SET FORTH IN SECTION 1 HEREOF.


 


(B)                                 THE COMPANY PARTIES ARE INTENDED THIRD-PARTY
BENEFICIARIES OF THIS RELEASE, AND THIS RELEASE MAY BE ENFORCED BY EACH OF THEM
IN ACCORDANCE WITH THE TERMS HEREOF IN RESPECT OF THE RIGHTS GRANTED TO SUCH
COMPANY PARTIES HEREUNDER.  EXCEPT AND TO THE EXTENT SET FORTH IN THE PRECEDING
SENTENCE, THIS RELEASE IS NOT INTENDED FOR THE BENEFIT OF ANY PERSON OTHER THAN
THE PARTIES HERETO, AND NO SUCH OTHER PERSON OR ENTITY SHALL BE DEEMED TO BE A
THIRD PARTY-BENEFICIARY HEREOF.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, IT IS NOT THE INTENTION OF THE COMPANY TO ESTABLISH ANY POLICY,
PROCEDURE, COURSE OF DEALING, OR PLAN OF GENERAL APPLICATION FOR THE BENEFIT OF
OR OTHERWISE IN RESPECT OF ANY OTHER EMPLOYEE, OFFICER, DIRECTOR, OR
STOCKHOLDER, IRRESPECTIVE OF ANY SIMILARITY BETWEEN ANY CONTRACT, AGREEMENT,
COMMITMENT, OR UNDERSTANDING BETWEEN THE COMPANY AND SUCH OTHER EMPLOYEE,
OFFICER, DIRECTOR, OR STOCKHOLDER, ON THE ONE HAND, AND ANY CONTRACT, AGREEMENT,
COMMITMENT, OR UNDERSTANDING BETWEEN THE COMPANY AND EXECUTIVE, ON THE OTHER
HAND, AND IRRESPECTIVE OF ANY SIMILARITY IN FACTS OR CIRCUMSTANCES INVOLVING
SUCH OTHER EMPLOYEE, OFFICER, DIRECTOR, OR STOCKHOLDER, ON THE ONE HAND, AND
EXECUTIVE, ON THE OTHER HAND.


 


(C)                                  THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OF THIS RELEASE SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY
OTHER PROVISION OF THIS RELEASE, WHICH SHALL OTHERWISE REMAIN IN FULL FORCE AND
EFFECT.

 

4

--------------------------------------------------------------------------------



 


(D)                                 THIS RELEASE MAY BE EXECUTED IN SEPARATE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH
TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


(E)                                  THE OBLIGATIONS OF EACH OF THE COMPANY AND
EXECUTIVE HEREUNDER SHALL BE BINDING UPON THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.  THE RIGHTS OF EACH OF THE COMPANY AND EXECUTIVE AND THE RIGHTS OF THE
COMPANY PARTIES SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY, ANY OF THE
COMPANY’S, EXECUTIVE’S AND THE COMPANY PARTIES’ RESPECTIVE SUCCESSORS AND
ASSIGNS.  THE COMPANY MAY ASSIGN ALL RIGHTS AND OBLIGATIONS OF THIS RELEASE TO
ANY SUCCESSOR IN INTEREST TO THE ASSETS OF THE COMPANY.


 


(F)                                    NO AMENDMENT TO OR WAIVER OF THIS RELEASE
OR ANY OF ITS TERMS SHALL BE BINDING UPON ANY PARTY HERETO UNLESS CONSENTED TO
IN WRITING BY SUCH PARTY.


 


(G)                                 ALL ISSUES AND QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT, AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE
STATE OF DELAWARE.


 

*   *   *   *   *

 

5

--------------------------------------------------------------------------------


 

Intending to be legally bound hereby, Executive and the Company have executed
this Release as of the date first written above.

 

 

TROPICANA ENTERTAINMENT HOLDINGS, LLC

 

SCOTT C. BUTERA

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

READ CAREFULLY BEFORE SIGNING

 

I have read this Release and have been given adequate opportunity, including
twenty-one (21) days from my initial receipt of this Release, to review this
Release and to consult legal counsel prior to my signing of this Release.  I
understand that by executing this Release I will relinquish certain rights or
demands I may have against the Company Parties or any of them.

 

 

 

 

SCOTT C. BUTERA

 

 

 

 

 

By:

 

 

 

Witness:

 

 

By:

 

 

Name:

 

 

 

6

--------------------------------------------------------------------------------